Citation Nr: 0333876	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-16 505	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant apparently had recognized service with the 
Philippine Scouts from May 1946 to March 1949 (his alleged 
service has not been verified).  This matter comes before the 
Board of Veterans' Appeals (Board) from a July 2002 letter to 
the appellant, by which the Department of Veterans Affairs 
(VA), Manila regional office (RO), informed him that his 
claim for VA nonservice-connected pension benefits was denied 
because he did not have qualifying service.  

The Board notes that the appellant's June 2002 claim appears 
to encompass further matters.  As these matters have not been 
considered by the RO, they are referred to the RO for any 
appropriate action.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  While it is not entirely clear to what 
extent, if any, the VCAA applies in a case such as the 
instant one where the law is dispositive, and the facts 
appear not in dispute, (See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001)), this case lacks some de minimis 
development, the absence of which may potentially prejudice 
the claimant.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  Inasmuch as the case is being remanded anyway for 
the development necessary, the RO should take the opportunity 
to ensure that VCAA mandates are satisfied..  

Although the appellant does not appear to allege qualifying 
service, the law and regulations specify that service must be 
verified by the service department.  38 U.S.C.A. § 107, 
38 C.F.R. §§ 3.41, 3.203.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
Philippine servicemen are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Moreover, the Court has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Here, the 
record does not include any document reflecting development 
to obtain official certification of the claimant's service.  
The only documents regarding service are copies he has 
submitted.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the recent Federal Circuit decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003), the Court's 
guidelines in Quartuccio v. Principi, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised of what he needs to 
establish his claim for eligibility for 
VA pension benefits, the controlling law 
and regulations, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development, 
as well as the time period provided for 
response.  

2.  The RO should obtain service 
department verification of the claimant's 
recognized active service.  

2.  When the development requested above 
is completed, the RO should readjudicate 
the matter on appeal.  If the benefit 
sought remains denied, the RO should 
issue an appropriate Supplemental 
Statement of the Case and provide the 
appellant the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice to 
the appellant and to compile all evidence necessary to decide 
this claim.  No action is required of the appellant until he 
is notified.  He has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

